Citation Nr: 1417976	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing was reviewed.

In June 2010, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

In an April 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for degenerative facet disease with spondylolisthesis at L4-L5, that represents a full grant of the benefits sought as to the Veteran's claim for service connection for back injury.  The AMC also granted a 50 percent rating for PTSD, effective from June 8, 2007.

In a February 2014 written statement, the Veteran's representative raised a claim of whether there was clear and unmistakable error (CUE) in a May 21, 1970 rating decision that denied service connection for a back injury.  The representative also stated that gout "should have been service connected with [the Veteran's] PTSD."  It appears that the representative is raising a claim of entitlement to service connection for gout including as due to service-connected PTSD.  Both matters are referred to the AOJ for appropriate development and consideration.  

The Veteran's representative also stated that the Veteran's hearing loss claim should have been reopened with a May 2009 VA examination.  However, during his June 2009 hearing before the undersigned, the Veteran stated that he wished to withdraw his claim for service connection for hearing loss and the Board dismissed the claim in its June 2010 decision.  If the Veteran seeks to file a new claim for service connection for bilateral hearing loss, either he or his representative should contact the AOJ and set forth the specific nature of his claim.

The issue of entitlement to service connection for hand tremors is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's service-connected PTSD has been productive of moderate to significant occupational and social impairment, without deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or symptoms that are equivalent to those that are examples of symptoms warranting a rating in excess of 50 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file reveals VA medical records, dated to January 2012, also considered by the Board in the increased rating claim currently on appeal.

The Veteran was afforded a VA examination for PTSD in October 2007, and the examination report is of record. 

There was substantial compliance with the Board's June 2010 remand as the Veteran was scheduled for a VA examination in July 2010, and VA medical records, dated to January 2012, were obtained.  

The October 2007 and July 2010 VA examination reports addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Board has carefully reviewed the record and finds there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2009 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether all relevant records had been obtained, after which his case was remanded to afford him a new VA examination and obtain outstanding medical records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service-connected PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.   See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).
Analysis

The assigned GAF scores, with one notable exception, have been indicative of moderate disability.  On one occasion the Veteran was noted to have a GAF score of 50, indicative of serious impairment.  This was an isolated finding, and even at that point, specific symptoms equating to those listed as examples in the 70 percent criteria were not reported.  In fact, the July 2010 VA examiner described the Veteran as having moderate symptoms and opined that there was variability in functioning but the Veteran's profile was not thought to reflect serious symptomatology as he is able to structure/focus himself and maintain employment.  

The record does not show most of the symptoms listed as examples of those warranting a 70 or 100 percent rating under 38 C.F.R. § 4.130.

The Veteran has symptoms of depressed mood, irritability, hypervigilance, exaggerated startle response, nightmares, and flashbacks.  See October 2008 and July 2010 VA examination reports and July 2009 private evaluation.  He is socially isolated except for interactions at work and with his family.  Id.  The Veteran feels stressed and anxious in groups of people.  Such symptoms are commensurate with the currently assigned 50 percent rating.

The Veteran's PTSD symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas such as to warrant a 70 percent evaluation.  Notably the evidence demonstrates that the Veteran had improved symptoms beginning in 2008 through recent treatment in January 2012, when he reported his mood and sleep were good, minimum anxiety, with no helpless or hopeless feelings.  See August and November 2008, April and October 2011, and January 2012 VA treatment records.  However, he still identified some symptoms of depressed mood, agitation, irritability, nightmares, and less interest in activities.  See July 2009 private evaluation report, July 2010 VA treatment record, and July 2010 VA examination report.  According to a May 2009 VA medical record, his mood was generally stable, but irritability and anxiety were still a problem.

While the Veteran reported having some suicidal and homicidal ideation on occasion during the July 2009 private evaluation, he denied preoccupation, plans, or prior attempts.  Moreover, he consistently denied having such thoughts when asked by VA clinicians.  See June and November 2008, May 2009, March and July 2010, January, April, and October 2011, and January 2012 VA treatment records.  Therefore, this representation of suicidal or homicidal ideations seems isolated and not indicative of his overall disability such as to warrant an increased initial rating above 50 percent.  

In addition, there is no indication that the Veteran is unable to maintain effective relationships.  He has been married to his wife for 36 years, has one friend, his Veterans Service Officer, visits his mother monthly, and helped care for his grandchildren.  See October 2007 and July 2010 VA examination reports.  The Veteran worked consistently since returning from service, was currently working, and had not reported trouble, or being fired or disciplined at a job.  He did report job-related stress and preferred to work alone.  See July 2009 private evaluation, July 2010 VA examination report, and June 2009 Board hearing transcript.  The Veteran shopped and did other work around the house.  See July 2010 VA examination report.  

The October 2007 and July 2010 VA examiners, and VA and private clinicians, have repeatedly described the Veteran as oriented with no evidence of psychotic thought.  The Veteran has always been described as adequately groomed.  His speech, as reported during examinations and clinical evaluations, was not abnormal.  Obsessional rituals and panic have not been reported or complained of. 

Deficiencies in mood have also been reported, but these have been intermittent. Deficiencies in judgment and thinking have not been reported.  In Vazquez- Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have not been demonstrated in this case.

In sum, the weight of the evidence is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 50 percent. 

In reaching this determination, the Board recognizes the Veteran's and his wife's testimony to the effect that she is a registered nurse and, hence, some level of medical knowledge on the part of her is to be recognized based on any such expertise.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  See also Board hearing transcript at page 5.  However, neither the Veteran's nor his wife's testimony or other statements within the record, even taken in the context of being medically informed, alter the adjudicative outcome herein, with examination and treatment findings of sufficient force and consistence as to the level of impairment and attribution of impairment to the Veteran's disability for those findings and conclusions not to be altered based contentions of the Veteran and his wife to the extent these are at odds with the examination findings and conclusion. 

The preponderance of the evidence is against an initial rating in excess of 50 percent for PTSD.  See 38 C.F.R. § 4.130.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.

Extra-schedular considerations

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability are depression, stress, social isolation, combat-related sleep difficulty, and irritability.  The rating schedule contemplates all of the psychiatric symptoms and provides a rating that is meant to compensate for all associated social and occupational impairment.  Diagnostic Codes 9411.  Impairment other than that involving social and occupational functioning has not been reported. Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In sum, a rating in excess of 50 percent for PTSD is not warranted for the Veteran's PTSD at any time he filed his current claim for service connection in June 2007.  Fenderson.

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disabilities (TDIU)

The court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the October 2007 VA examiner stated that the Veteran was laid off in March 2007 and planned to start looking for a new job after the examination, the July 2010 VA examiner reported that the Veteran was employed and worked for a developmental disabilities agency.  The examiner noted that the Veteran specifically denied filing a claim for a TDIU.  Thus, no further consideration of the Veteran's claim under Rice is warranted.




ORDER

An initial rating in excess of 50 percent for PTSD is denied. 


REMAND

In June 2010, the Board remanded the Veteran's claim for service connection for hand tremors to obtain a medical opinion regarding the etiology of the claimed disorder.  

In July 2010, a VA examiner noted that Veteran's report of the onset of hand tremor one year earlier.  The Veteran said he was hit with a bayonet just distal to the 5th MTP joint of the hand in service, and had no subsequent problems from the bayonet injury.  The examiner concluded that the Veteran's hand tremors were not related to service but did not provide a detailed rationale or consider the Veteran's report of injury during service; thus, the opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further clarification is needed prior to appellate consideration of his claim.

Recent medical records regarding the Veteran's treatment at the VA medical center in Fargo, North Dakota, dated since January 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Fargo, dated since January 2012, and from any additional VA and non-VA medical provider identified by him.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. After accomplishing the development requested above, return the Veteran's claims file to the physician-examiner who performed the July 20, 2010 VA examination (or another similarly qualified examiner).  A clinical evaluation should be scheduled only if deemed warranted by the physician-examiner.  The examiner should review the Veteran's medical records and address the following:

Are the Veteran's hand tremors at least as likely as not related to his military service (including the Veteran's report of a bayonet injury in service) or service-connected PTSD and/or prescribed medication for it?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hand tremors in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


